IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11116
                        Conference Calendar



VERLIE LEE HENDERSON,

                                         Plaintiff-Appellant,

versus

TRACY BILLINGSLEA, Officer, ET AL.,

                                         Defendants,

TRACY BILLINGSLEA, Officer,

                                         Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Northern District of Texas
               USDC Nos. 7:95-CV-50 and 7:96-CV-30
                        - - - - - - - - - -
                          August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Verlie Lee Henderson, a Texas prisoner (# 199786), appeals

from the judgment entered in favor of defendant Correctional

Officer Tracy Billingslea following a jury trial of an excessive-

force claim in his 42 U.S.C. § 1983 action.

     Henderson has neither provided nor attempted to obtain a

transcript of the trial.   His failure to provide a transcript

prevents this court from reviewing any arguments regarding the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-11116
                                   -2-

merits of his action.     See Richardson v. Henry, 902 F.2d 414,

415-16 (5th Cir. 1990).    To the extent that Henderson contends

that the magistrate judge acted too slowly in appointing counsel

for trial, Billingslea has not demonstrated that “exceptional

circumstances” warranted the appointment of counsel prior to the

time that counsel was in fact appointed.     See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).    Finally,

Henderson’s claim regarding the absence of medical records is too

conclusory to shed light on how such absence affected the

verdict.   The appeal is DISMISSED.    See Richardson, 902 F.2d at

415-16; 5TH CIR. R. 42.3.2.

     Henderson has effectively abandoned all other claims against

all other defendants, by failing to brief such claims.       See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Henderson’s motion for appointment of counsel for appeal is

DENIED.

     APPEAL DISMISSED.